UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1615


GEORGE NAGIB ARMANIOUS,

                Petitioner,

          v.

MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 31, 2008              Decided:   January 27, 2009


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Samy Beshay, New York, New York, for Petitioner.       Gregory G.
Katsas, Assistant Attorney General, Francis W. Fraser, Senior
Litigation Counsel, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                George Nagib Armanious, a native and citizen of Egypt,

petitions for review of an order of the Board of Immigration

Appeals     dismissing       his     appeal       from    the      immigration          judge’s

denial of his requests for asylum, withholding of removal, and

protection under the Convention Against Torture.

                Armanious first challenges the determination that he

failed     to    establish    his        eligibility     for       asylum.         To    obtain

reversal of a determination denying eligibility for relief, an

alien      “must    show     that    the      evidence        he    presented           was    so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                   INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).          We have reviewed the evidence of record and

conclude that Armanious fails to show that the evidence compels

a contrary result.         Accordingly, we cannot grant the relief that

he seeks.

                Additionally,       we    uphold       the   denial     of        Armanious’s

request     for    withholding       of    removal.          “Because       the    burden      of

proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant

who   is    ineligible       for    asylum        is   necessarily      ineligible            for

withholding        of   removal          under     [8    U.S.C.]        §     1231(b)(3).”

Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004).                                  Because



                                              2
Armanious failed to show that he is eligible for asylum, he

cannot meet the higher standard for withholding of removal.

           Accordingly, we deny the petition for review. ∗           We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                      PETITION DENIED




     ∗
       Armanious failed to raise any challenges to the denial of
his request for protection under the Convention Against Torture.
He has therefore waived appellate review of this claim.      See
Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004)
(finding that failure to raise a challenge in an opening brief
results in abandonment of that challenge); Edwards v. City of
Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999) (same).



                                    3